Exhibit 10.42

 

EXECUTION VERSION

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter referred to as the
“Agreement”) is made and entered into by and between Michael Bogda (as used
herein, “Executive” includes Michael Bogda and his legal representatives,
agents, heirs, executors, administrators, successors and assigns), and Lannett
Company, Inc., its divisions, parents, subsidiaries, affiliates and related
companies, its and their past, present and future officers, directors,
shareholders, trustees, partners, insurers, attorneys, legal representatives,
employees and agents and all of its and their respective heirs, executors,
administrators, successors and assigns and benefit plans (hereinafter,
“Company”), for the following purpose and with reference to the following facts:

 

WHEREAS, Executive has been employed by Company as its President;

 

WHEREAS, the parties entered into an Employment Agreement on December 1, 2014
(the “Employment Agreement”);

 

WHEREAS, Executive has notified Company that he does not intend to renew the
Employment Agreement, and the parties have agreed that Executive’s separation
from employment will be effective June 3, 2016;

 

WHEREAS, the parties agree that, absent this Agreement, Executive would be bound
by an eighteen month Non-Competition provision as set forth in Paragraph 13 of
his Employment Agreement;

 

WHEREAS, in exchange for Executive’s execution of the Releases set forth below,
and subject to the conditions set forth herein, Company wishes to extend to
Executive the severance set forth below;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, and intending to be legally bound hereby,
the undersigned agree as follows:

 

1.                                      Effective Date of Agreement:  This
Agreement shall only become effective and enforceable once it is signed by both
parties hereto; Executive signs the Second General Release on or after June 3,
2016; and Executive does not revoke the Agreement within the seven-day
revocation periods set forth in Paragraph 5(f) below and the Second General
Release.

 

2.                                      Separation Date:  Executive’s separation
from employment with Company shall be effective June 3, 2016 (the “Separation
Date”).

 

3.                                      Separation Payments and Benefits: 
Company hereby extends the following payments and benefits to Executive in
exchange for Executive’s execution of the Releases set forth in Paragraphs 4 and
5 below, and the Second General Release attached hereto as Exhibit “A”.  The
parties agree that Executive must execute the Second General Release on or after
June 3, 2016, and prior to receiving the payments and benefits set forth in
Paragraphs 3(a) through 3(d) below (which payments and benefits shall be paid
and/or provided, as applicable, only once the seven-day revocation period
following Executive’s execution of the Second General Release has expired,
within the timeframes set forth below):

 

(a)                           Lannett shall pay Executive a gross payment of
Four Hundred Eighty-Eight Thousand Three Hundred Fifty-Two Dollars and Two Cents
($488,352.02) (the “Severance Payment”), which is equivalent to twelve months of
his final base salary, net of applicable payroll deductions, in a lump sum
within thirty (30) days of December 3, 2016.  Executive understands that a
Form W-2 will be issued to him for the Severance Payment received under this
Paragraph 3(a);

 

2

--------------------------------------------------------------------------------


 

(b)                           Should Executive elect continuation coverage for
medical, dental and/or vision coverage, as applicable, pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Company shall
pay any premiums for COBRA coverage at the same level in which Executive
participated in Company’s insurance plans under his Employment Agreement for the
twelve (12) month period following the Separation Date;

 

(c)                            all outstanding Company stock options and
restricted stock awards awarded to Executive prior to the Separation Date will
be one hundred percent (100%) vested as of the Separation Date, provided that
all other terms and conditions with respect to such stock options, including the
requirement to exercise any outstanding options within a 90 day period after the
termination of employment, shall remain in full force and effect;

 

(d)                           Company agrees to pay Executive within thirty (30)
days of the Separation Date for any unused paid time off that he has accrued
through the Separation Date;

 

(e)                            Executive acknowledges and agrees that the
payments set forth in Paragraphs 3(a) through 3(d) above constitute payment in
full for the following, to which Executive agrees he is not otherwise entitled
and which constitute consideration for the Releases set forth in Paragraphs 4
and 5 of this Agreement and the Second General Release, which collectively
release (inter alia) any entitlement he may otherwise have had to receive: his
base salary at the final annualized rate of $488,352.02 for a period of twelve
months following the Separation Date or any other severance payments; any bonus
monies for which Executive may have been eligible pursuant to Company’s
Management Incentive Bonus, or any other discretionary or other bonus plans, had
he remained employed with Company following the Separation Date; all outstanding
stock options, restricted shares, and other similar awards issued to Executive
pursuant to the Lannett 2014 Long-Term Incentive Plans or any other option,

 

3

--------------------------------------------------------------------------------


 

equity or incentive plan, whether vested or unvested (collectively, “Equity
Awards”); premiums for continuation of health, dental and/or vision insurance
benefits for Executive for a twelve month period; and all unused, but accrued,
paid time off.  Executive further acknowledges and agrees that Company shall
have no further obligation to pay him any monies except as set forth in
Paragraphs 3(a) through (d) above.  In addition, Executive acknowledges and
agrees that all outstanding Company stock options (except as vested and
exercised pursuant to Paragraph 3(c)) and restricted shares (except as set forth
in Paragraph 3(c) above) issued to Executive pursuant to any Equity Awards will
be cancelled.

 

4.                                      Release:  In exchange for the payments
and other consideration provided for in this Agreement, Executive hereby fully,
forever, irrevocably and unconditionally releases, remises, settles and
completely and finally discharges any and all claims and rights, known or
unknown, which he had, now has, or hereafter may have against Company and any of
its benefit plans, or their respective predecessors, successors and assigns (as
well as their respective past or present trustees, officers, directors, agents,
representatives or employees and their respective successors and assigns, heirs,
executors, and personal or legal representatives) (“Released Parties”), based on
any act, event, or omission occurring before the execution of this Agreement,
including but not limited to, any events related to, arising out of or in
connection with Executive’s employment with Company and his separation from
employment.  Executive specifically waives, releases and gives up any and all
claims arising from or relating to his employment and separation from Company
based on any act, event, or omission occurring before the execution of this
Agreement, including but not limited to any claim which could be asserted now or
in the future under (a) the common law, including but not limited to theories of
breach of express or implied contract or duty, tort, defamation, or violation of
public policy; (b)

 

4

--------------------------------------------------------------------------------


 

any policies, practices, or procedures of Company; (c) any federal, state and/or
local statute or regulations, including but not limited to: the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.;
the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.; Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000 (e), et seq.; the Equal Pay Act,
29 U.S.C. § 206 (d), et seq.; the Family and Medical Leave Act, 29 U.S.C.
§ 2601, et seq.; and/or the Pennsylvania Human Relations Act, as amended, 43
P.S. § 951 et seq.; (d) any contract of employment, express or implied,
including, but not limited to, the Employment Agreement, including, but not
limited to, any claim of breach of the Employment Agreement; (e) any provision
of the Constitution or laws of the United States, the Commonwealth of
Pennsylvania, or any other state, or the City of Philadelphia; (f) any and all
claims or actions for attorneys’ fees; and (g) any provision of any other law,
common or statutory, of the United States, Pennsylvania, or any other state. 
Nothing in this Agreement or the Second General Release infringes on Executive’s
ability to testify, assist or participate in an investigation, hearing or
proceeding conducted by or to file a charge or complaint of discrimination with
the U.S. Equal Employment Opportunity Commission or comparable state or local
agencies.  Executive agrees that should any class or collective action lawsuit
in which he may be a participant be brought against the Company or the Released
Parties, he will opt-out (or refrain from opting in) to the class or collective
action and will not act in any representative or class capacity in any way. 
Executive also agrees that if any action is pursued on his behalf or in his name
by any governmental agency or otherwise, he foregoes, releases and will not seek
any claims to personal injunctive relief or remuneration or monetary payment
from the Company or any Released Party in connection with any such matter. 
Executive also acknowledges that as of the date of this

 

5

--------------------------------------------------------------------------------


 

Agreement he has not been denied any leave or benefit requested and has received
appropriate pay by Company for all hours worked.

 

5.                                      Release of Age Discrimination Claims
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act.  Executive acknowledges and agrees that he is waiving any claims
against the Released Parties under the Age Discrimination in Employment Act and
the Older Workers Benefit Protection Act, and that:

 

(a)                                 he is receiving consideration which is in
addition to anything of value to which he otherwise would have been entitled;

 

(b)                                 he fully understands the terms of this
Agreement, and that he enters into it voluntarily without any coercion on the
part of any person or entity;

 

(c)                                  he was given adequate time to consider this
Agreement and all implications thereof and to freely and fully consult with and
seek the advice of whomever he deemed appropriate and has done so;

 

(d)                                 he was advised in writing to consult an
attorney before signing this Agreement;

 

(e)                                  he was advised that he had twenty-one (21)
calendar days within which to consider this Agreement before signing it; and

 

(f)                                   he has seven (7) calendar days after
executing this Agreement within which to revoke this Agreement.  If the seventh
day is a weekend or national holiday, Executive has until the next business day
to revoke.  If Executive elects to revoke this Agreement, Executive agrees to
notify Arthur Bedrosian, Chief Executive Officer, at Lannett Company, Inc.,
13200 Townsend Road, Philadelphia, PA 19136, in writing, sent by Certified Mail,
of his

 

6

--------------------------------------------------------------------------------


 

revocation.  Any determination of whether Executive’s revocation was timely
shall be determined by the date of actual receipt by Arthur Bedrosian.

 

6.                                      Second General Release:  Within
twenty-one (21) days after the Separation Date (which date shall be calculated
as set forth in Paragraph 2 of this Agreement), Executive shall execute a Second
General Release in the form attached hereto as Exhibit “A”, releasing any and
all claims which arose or could have arisen from the date of Executive’s
execution of the Releases set forth in Paragraphs 4 and 5 of the Agreement to
the execution of the Second General Release.  The Second General Release shall
not apply to any claims to enforce this Agreement.

 

7.                                      Cooperation:  Executive agrees to make
himself available and to cooperate in any reasonable manner in providing
assistance to Company and its internal and external auditors and counsel either
before or after the Separation Date, as follows: (1) in connection with the
resolution of any and all investigations, litigations, subpoenas, charges and
arbitrations, whether currently pending or initiated or issued following the
Separation Date;  (2) in preparing Company’s annual audit and any year-end
filings, including but not limited to its Form 10-K; (3) in connection with any
matters that may arise in the future which relate to Executive’s employment with
Company; (4) in connection with the transition of Executive’s duties, including
but not limited to any staffing analyses and/or performance evaluations
requested by the Chief Executive Officer prior to the Separation Date; and
(5) in connection with any claim arising from events that occurred during
Executive’s tenure with Company.  It is agreed and understood by Company and
Executive that, although such cooperation and assistance shall not unreasonably
interfere with any subsequent employment obtained by Executive, Company shall

 

7

--------------------------------------------------------------------------------


 

have no obligation to compensate Executive for said time other than as set forth
in this Agreement.

 

8.                                      Employment Agreement.  The Employment
Agreement shall terminate as of the Separation Date, other than with respect to
the following provisions of the Employment Agreement, which shall remain in full
force and effect after the Separation Date (as amended, as applicable, by this
Paragraph):

 

(a)                                 “Confidential Information.  During
Executive’s employment with Company and at all times after the termination of
such employment, regardless of the reason for such termination, Executive shall
hold all Confidential Information relating to Company in strict confidence and
in trust for Company and shall not disclose or otherwise communicate, provide or
reveal in any manner whatsoever any of the Confidential Information to anyone
other than Company without the prior written consent of Company.  ‘Confidential
Information’ includes, without limitation, financial information, related trade
secrets (including, without limitation, Company’s business plan, methods and/or
practices) and other proprietary business information of Company which may
include, without limitation, market studies, customer and client lists, referral
lists and other items relative to the business of Company.  ‘Confidential
Information’ shall not include information which is or becomes in the public
domain through no action by Executive or information which is generally
disclosed by Company to third parties without restrictions on such third
parties.”  Following the Separation Date, Executive shall not retain, and shall
return to Company, any and all originals and copies of the Confidential
Information in whatever medium provided to Executive.

 

(b)                                 “Solicitation of Customers.  During his
employment with Company and for a period of twelve (12) months after the
termination of Executive’s employment, regardless

 

8

--------------------------------------------------------------------------------


 

of the reason for the termination (the ‘Non-Solicitation Period’), Executive
shall not, whether directly or indirectly, for his own benefit or for the
benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, directly or indirectly, any
customer of Company, or induce any customer of Company to terminate any
association with Company, in connection with those certain products being
offered for sale by Company or in its research and development pipeline on the
date of termination of Executive’s employment (the ‘Restricted Products’) or
otherwise attempt to provide services to any customer of Company in connection
with the Restricted Products.  Executive shall prevent such solicitation to the
extent he has authority to prevent same and otherwise shall not interfere with
the relationship between Company and its customers.  This provision shall not be
interpreted to prohibit, prevent or otherwise impair Executive’s ability and
right to seek and obtain employment from a  competitor of Company, even if said
competitor is currently selling products to Company’s customers that are the
same as Company products.  While Executive shall be unrestricted in seeking to
sell products to Company’s customers that are different than Company’s products,
it is the intent of this Section to preclude Executive from having said
competitor replace Company as a supplier of a product or otherwise take existing
sales from Company for the period in question.”

 

(c)                                  “Solicitation of Executives and Others. 
During his employment with Company and during the Non-Solicitation Period,
Executive shall not, whether directly or indirectly, for his own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (‘Solicited Person’), or induce
any Solicited

 

9

--------------------------------------------------------------------------------


 

Person to terminate such employment or association for purposes of becoming
employed or associated elsewhere, or hire or otherwise engage any Solicited
Person as an Executive or agent of an entity with whom Executive may be
affiliated or permit such, or otherwise interfere with the relationship between
Company and its employees and agents.  For purposes of this Agreement, an
employee or agent of Company shall mean an individual employed or retained by
Company during the Term and/or who terminates such association with Company
within a period of six (6) months after the termination of Executive’s
employment with Company.”  In making this Agreement, Executive hereby represents
and warrants that he has not solicited any Solicited Person to leave the employ
of or discontinue providing services to Company.  Executive acknowledges and
understands that this warranty and representation is a material part of this
Agreement, that Company has relied and will rely on this representation and
warranty, and that Company would not have entered into this Agreement if not for
this representation and warranty.

 

(d)                                 “Disclosure and Ownership of Work product
and Information.

 

(1)                                 Executive agrees to disclose promptly to
Company all ideas, inventions (whether patentable or not), improvements,
copyrightable works of original authorship (including but not limited to
computer programs, compilations of information, generation of data, graphic
works, audio-visual materials, technical reports and the like), trademarks,
know-how, trade secrets, processes and other intellectual property, developed or
discovered by Executive in the course of his employment relating to the business
of Company, or to the prospective business of Company, or which utilizes
Company’s information or staff services (collectively, ‘Work Product’).

 

(2)                                 Work Product created by Executive within the
scope of

 

10

--------------------------------------------------------------------------------


 

Executive’s employment, on Company time, or using Company resources (including
but not limited to facilities, staff, information, time and funding), belongs to
Company and is not owned by Executive individually.  Executive agrees that all
works of original authorship created during his employment are ‘works made for
hire’ as that term is used in connection with the U.S. Copyright Act.  To the
extent that, by operation of law, Executive retains any intellectual property
rights in any Work Product, Executive hereby assigns to Company all right, title
and interest in all such Work Product, including copyrights, patents, trade
secrets, trademarks and know-how.

 

(3)           Executive agrees to cooperate with Company, at Company’s expense,
in the protection of Company’s information and the securing of Company’s
proprietary rights, including signing any documents necessary to secure such
rights, whether during or after your employment with Company, and regardless of
the fact of any employment with a new company.”

 

(f)            “Enforcement of Agreement; Injunctive Relief; Attorneys’ Fees and
Expenses.  Executive acknowledges that violation of this Agreement will cause
immediate and irreparable damage to Company, entitling it to injunctive relief. 
Executive specifically consents to the issuance of temporary, preliminary, and
permanent injunctive relief to enforce the terms of this Agreement.  In addition
to injunctive relief, Company is entitled to all money damages available under
the law.  If Executive violates this Agreement, in addition to all other
remedies available to Company at law, in equity, and under contract, Executive
agrees that Executive is obligated to pay all Company’s costs of enforcement of
this Agreement, including attorneys’ fees and expenses.”

 

11

--------------------------------------------------------------------------------


 

(g)           “Indemnification.  To the fullest extent permitted by applicable
law, subject to applicable limitations, including those imposed by the
Dodd-Frank Wall Street Reform and Protection Act and the regulations promulgated
thereunder, Company shall indemnify, defend, and hold harmless Executive from
and against any and all claims, demands, actions, causes of action, liabilities,
losses, judgments, fines, costs and expenses (including reasonable attorneys’
fees and settlement expenses) arising from or relating to his service or status
as an officer, director, employee, agent or representative of Company or any
affiliate of Company or in any other capacity in which Executive serves or has
served at the request of, or for the benefit of, Company or its affiliates.
 Company’s obligations under this Section shall be in addition to, and not in
derogation of, any rights Executive may have against Company to indemnification
or advancement of expenses, whether by statute, contract or otherwise.”

 

9.             Reimbursement:  Within thirty days of the Separation Date,
Executive shall submit to the Company for reimbursement, and shall subsequently
be reimbursed by Company pursuant to its usual practices for, the reasonable and
necessary expenses incurred by him in the performance of his duties as
President.

 

10.          Non-Disparagement:  Executive hereby agrees not to defame or
disparage Company or any of its products, services, finances, financial
conditions, capabilities or other aspect of any of its businesses, or any former
or existing employees of Company, in any medium to any person or entity without
limitation in time.  Company shall instruct its current officers not to defame
or disparage Executive in any medium to any person or entity without limitation
in time.  Notwithstanding these provisions, Executive and Lannett’s current
officers may confer in confidence with their legal representatives and make
truthful statements as required by law.

 

12

--------------------------------------------------------------------------------


 

11.          Complete Bar:  Executive agrees that the parties released above in
Paragraphs 4 and 5 may plead this Agreement as a complete bar to any action or
suit before any court or administrative body with respect to any claim released
herein.

 

12.          Binding Effect:  This Agreement shall be binding upon and shall
inure to the benefit of Company and its successors and assigns, including any
successor via merger or consolidation.  This Agreement shall be binding upon and
inure to the benefit of Executive, his heirs and personal representatives.  This
Agreement is not assignable by Executive.

 

13.          Entire Agreement:  This Agreement, including those provisions of
the Employment Agreement recited in Paragraph 8 above that shall remain in full
force and effect, contains the entire agreement among the parties, and may be
modified only in a written document executed in the same manner as this
Agreement, and no agreements, representations, or statements of any party not
contained herein shall be binding on such party, except as set forth above. 
Notwithstanding the foregoing, the Confidentiality Agreement executed by
Executive on December 1, 2014 shall also remain in full force and effect.

 

14.          Enforcement:  Any party shall have the right specifically to
enforce this Agreement, except for provisions which subsequently may be held
invalid or unenforceable, and/or obtain money damages for its breach, including
reasonable attorneys’ fees.

 

15.          Full Knowledge:  Executive warrants, represents and agrees that in
executing this Agreement, he does so with full knowledge of any and all rights
which he may have with respect to the Released Parties.

 

16.          No Reliance:  Executive further states that he is not relying and
has not relied on any representation or statement made by the Released Parties,
or any of them, with respect to Executive’s rights or asserted rights.

 

13

--------------------------------------------------------------------------------


 

17.          Advice of Counsel:  Executive represents that he has had the
opportunity to avail himself of the advice of counsel prior to signing this
Agreement and is satisfied with his counsel’s advice and that he is executing
the Agreement voluntarily and fully intending to be legally bound because, among
other things, the Agreement provides valuable benefits to him which he otherwise
would not be entitled to receive.  Each of the parties hereto has participated d
cooperated in the drafting and preparation of this Agreement.  Hence, this
Agreement shall not be construed against any party.

 

18.          Controlling Law:  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

 

19.          Counterparts:  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original with respect to
any party whose signature appears thereon and all of which shall together
constitute one and the same instrument.

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES THE CONTENTS OF THIS AGREEMENT AND THAT HE EXECUTES
THE SAME VOLUNTARILY AND OF HIS FREE WILL.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, expressly intending to be legally bound hereby, Executive
and Company have executed this Separation Agreement and General Release on the
dates indicated below.

 

 

/s/ Susan M. Bogda

 

/s/ Michael J. Bogda

Witness

 

Michael Bogda

 

 

 

4/11/2016

 

4/11/2016

Date

Date

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

 

 

Title:

CEO

 

 

 

4/11/2016

 

Date

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

--------------------------------------------------------------------------------


 

SECOND GENERAL RELEASE

 

Pursuant to the term of the Separation Agreement and General Release dated April
11, 2016 (“Agreement”) between Michael Bogda (“Executive”) and Lannett
Company, Inc. that Executive sign a Second General Release described in
Paragraph 6 of the Agreement, he does hereby:

 

Release and forever discharge the Released Parties, as that term is defined in
the Agreement, from any and all causes of actions and claims whatsoever, in law
or equity, known or unknown, that he or anyone with rights through or because of
him may have or hereafter may have including, but not limited to, all claims
(including those for attorneys’ fees and costs) arising out of his employment
with Lannett Company, Inc., his separation from employment and any events that
occurred since his execution of the Agreement including, but not limited to, any
claims of discrimination on any basis including age, sex, race, religion,
disability, national origin or any other factor prohibited by federal, state or
local law, those related to employee benefits and compensation (such as the
Pennsylvania Wage Payment and Collection Law), and/or any of the statutory or
common law claims now existing or hereinafter recognized, including, but not
limited to breach of contract (including, but not limited to, any claim of
breach of the Employment Agreement), libel, slander, fraud, wrongful discharge,
breach of covenant of good faith and fair dealing, promissory estoppel,
equitable estoppel and misrepresentation and any other claims based on any
conduct by Company at any time through the time he signs this Second General
Release.

 

Executive further acknowledges and agrees that he is waiving any claims under
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, and that he is receiving consideration which is in addition to
anything of value to which he otherwise would

 

1

--------------------------------------------------------------------------------


 

have been entitled; he fully understands the terms of the Agreement, and that he
enters into it voluntarily without any coercion on the part of any person or
entity; he was given adequate time to consider the Agreement and this Second
General Release and all implications thereof and to freely and fully consult
with and seek the advice of whomever he deemed appropriate and has done so; he
was advised in writing to consult an attorney before signing the Agreement and
the Second General Release; he was advised that he had twenty-one (21) calendar
days within which to consider the Agreement and the Second General Release
before signing them; and he has seven (7) calendar days after executing this
Second General Release within which to revoke it.  If the seventh day is a
weekend or national holiday, Executive has until the next business day to
revoke.  If Executive elects to revoke this Second General Release, Executive
agrees to notify Arthur Bedrosian at Lannett Company, Inc., 13200 Townsend Road,
Philadelphia, PA 19136, in writing, sent by Certified Mail, of his revocation. 
Any determination of whether Executive’s revocation was timely shall be
determined by the date of actual receipt by Arthur Bedrosian.

 

Executive also acknowledges that as of the date of this Second General Release
he has not been denied any leave or benefit requested and has received
appropriate pay from Company for all hours worked.

 

Notwithstanding anything set forth in this Second General Release, none of
Executive’s rights reserved under Paragraphs 3, 9, or 14 of the Separation
Agreement and General Release dated April 11, 2016 are released by this Second
General Release.

 

 

 

 

MICHAEL BOGDA

Date

 

 

 

 

 

 

 

Witness:

 

 

2

--------------------------------------------------------------------------------